IN THE SUPREME COURT OF THE STATE OF DELAWARE

  AUGUSTUS HEBREW EVANS,                    §
  JR.,                                      §   No. 523, 2017
                                            §
        Defendant Below-                    §
        Appellant,                          §   Court Below—Superior Court
                                            §   of the State of Delaware
        v.                                  §
                                            §   Cr. ID 0609011528A (S)
  STATE OF DELAWARE,                        §
                                            §
        Plaintiff Below-                    §
        Appellee.

                           Submitted: April 4, 2018
                           Decided:   April 12, 2018

Before STRINE, Chief Justice; VALIHURA, SEITZ, and TRAYNOR, Justices
(constituting the qualified and available members of the Court en banc).

                                      ORDER

      This 12th day of April 2018, it appears that, on December 18, 2017, this Court

denied the appellant’s motion to proceed in forma pauperis on the ground that the

appellant’s motion and affidavit falsely certified that his appeal from the Superior

Court’s denial of his seventh motion for postconviction relief was not foreclosed by

controlling law. The appellant was directed to pay the filing fee by April 3, 2018.

The appellant was informed that his failure to pay by the due date would result in

the dismissal of his appeal without further notice.

      On April 4, 2018, the appellant filed a motion requesting en banc rehearing

of the denial of his IFP motion. The Court finds no basis to grant his motion. His
failure to pay the filing fee by the due date requires the dismissal of his appeal for

failure to prosecute.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within appeal is

DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                          2